Citation Nr: 1508155	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disorder (previously claimed as a back condition). 

2. Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Albuquerque, New Mexico.

The RO initially addressed the issues on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issues on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issues as whether new and material evidence has been received to reopen the claims of service connection for a lumbar spine disorder.

On his July 2012 Form 9, the Veteran requested a Board hearing at the local RO; however, in a December 2013 statement in support of claim, he withdrew his hearing request.

The issue of entitlement to whether new and material evidence has been received to reopen the claim of service connection for a left groin disorder has been raised by the record in October 2010 correspondence from Dr. R.O., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Evidence received since the denial of service connection for a back condition in a rating decision issued in August 2006 raises a reasonable possibility of substantiating the claim.
 
2. Resolving all reasonable doubt in the Veteran's favor, the evidence of record is in relative equipoise as to whether he has a lumbar spine disorder that had an onset in or is causally related to his active military service.


CONCLUSIONS OF LAW

1. The rating determination issued in August 2006 denying service connection for a back condition became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2. New and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disorder are met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claim.

Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. §  5108.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Here, the RO confirmed and continued a denial of service connection for a back condition in a rating decision issued in August 2006.  The Veteran was notified of this decision and did not appeal.  Thus, the decision became final.  When continuing the denial, the RO found that the evidence showed that the Veteran's back condition was not incurred in or aggravated by military service.  The RO reported that although he Veteran's VA treatment records throughout 1987 through 1997 showed treatment for chronic low pain, there was no evidence of a chronic disease or injury involving the Veteran's back while on active duty.  The RO stated that although medical evidence from Advanced Chiropractic and Acupuncture restricted the Veteran form operating machinery, bending and lifting due to his back condition, there was no medical evidence linking his back condition to his military service.  

A prior October 2004 rating decision also confirmed and continued the denial of service connection because the evidence did not show that the condition was incurred in service.  The RO acknowledged that the Veteran had a current diagnosis of lumbar spondylosis with disc space narrowing at L2-3 and L4-S5 with mild diminished signal within the discs on intermediate and T2 weighted images; mild disc protrusion at L4-5 right paracentral foraminal in location as well as right paracentral at L5-S1.  Also, a September 2004 rating decision originally denied service connection for a back condition finding that although the Veteran had a current back disability, his service treatment records were silent as to any treatment for the claimed condition.  The RO found that there was no medical link to the current claimed condition and service.  

Evidence available at the time of the previous denial included the Veteran's service treatment records, a November 1982 VA Medical Certificate documenting back pain, multiple private treatment records dating back to 1995 documenting complaints  of low back pain and spasms along with various diagnoses, VA treatment records beginning in October 2003 documenting a history of low back pain starting in 1976 secondary to a lifting injury and feeling a pop, and his request for service connection for back condition.

As noted above, the Veteran did not appeal the denial issued in August 2006 nor was evidence received which would have allowed the claim to remain open.  Thus, the decision became final.

Evidence added to the record since the previous denial includes more in-depth detail from the Veteran as to his back injury in service, VA treatment records restating the history regarding the back injury in service, private treatment records dating back to 1986 documenting low back pain, October 2010 correspondence from Dr. R.O, and the results of a June 2012 VA examination.   

In support of his claim, the Veteran explained that around 1977, he injured his back while tossing large bundles of blankets into a vehicle and he felt a "pop."  He woke up the next day in excruciating pain and went to sick call.  He was prescribed Darvocet with bed rest.  See VA Form 9 and October 2010 correspondence from Dr. R.O.  He claimed that since then, he experiences pain in his back and groin with exercise and has continued treatment from the 1980's to the present.  See June 2012 VA examination report.  

Also, in October 2010 correspondence, Dr. R.O. reported that based on his evaluation of the Veteran as well as the medical and radiology reports, it was more likely than not that the Veteran's chronic groin and lumbar pain were a result of the reported injury in service.  

The Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder.  Subsequent to the prior denial, the Veteran consistently described an in-service back injury with ongoing symptoms of back pain and spasms and submitted medical records supporting his contentions.  One of the bases for the prior denial was that there was no indication that the Veteran had a chronic back disorder or injury in service or that there was no medical evidence linking his back condition to his military service.

The above evidence relates to previously unestablished elements of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for tinnitus is reopened. 

As the claim for service connection for a low back disorder has been reopened, the Board will now address this issue below on a de novo basis.

Service Connection

Establishing service connection requires evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet.App. 247 (1999); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013) 

Most recently, on June 2012 VA examination, the Veteran has been diagnosed with spondylosis and arthritis; therefore a current disability has been established.  

The Veteran contends that he injured his back in-service while tossing large bundles of blankets into a vehicle and he felt a "pop."  He woke up the next day in excruciating pain and went to sick call.  He claims that his current low back pain arises from as a result of an injury in service.  

The Veteran is competent to describe feeling a "pop" in his back and is competent to describe observable symptoms such as pain and spasms in his low back as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77

Service treatment records show that the Veteran had complaints of a sore neck for the past three days and that he had problems with movement.  Sacral muscle spasms were observed on examination.  A February 1977 separation examination is negative for any complaints, treatment, or diagnoses related to a low back disorder. 

In regards to whether or not the Veteran's current lumbar spine disorder is related to service, there appears to be conflicting medical evidence.

Evidence against the claim includes a June 2012 VA examination report in which the examiner opined that it was less likely as not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran was seen on a single occasion for three days of back pain in April 1976, he denied trauma, and stated that he had been in a car accident in 1974.  He was treated with heat and a muscle relaxer with no further notes regarding his back.  Also, his back examination was normal on discharge, so there was no chronic back problem due to military service.  

Evidence in favor of the Veteran's claim includes October 2010 correspondence, in which Dr. R.O. reported that based on his evaluation of the Veteran as well as the medical and radiology reports, it was more likely than not that the Veteran's lumbar pain was the result of the reported injury (of tossing large bundles of blankets into a vehicle and feeling a "pop" in his back) in service.  Dr. R.O. noted a history of the Veteran being subsequently seen and diagnosed with "sacral spasms" and having a history of pain ever since that time.  Dr. R.O. reported that the back pain has become progressively worse over time.  A recent MRI evaluation showed disc disease in the L2 and L3 areas of the Lumbar Spine, which was consistent with radiculopathy, resulting in severe groin pain.  

Also, the Veteran's lay statements regarding injuring his back while tossing large bundles of blankets into a vehicle feeling a pop, and experiencing low back pain/spasms are found to be credible to the extent that they have been internally consistent and are also consistent with his service treatment records and ongoing post service treatment records. 

With regard to the VA examiner's June 2012 opinion that the Veteran's low back disorder was not incurred in or caused by service, the examiner, in part, relied on the results of the February 1977 separation examination, ostensibly showing that the Veteran did not have a chronic low back problem when he left service.  However, the Veteran has provided credible evidence of in-service injury to his back and experiencing pain and spasms since service.  Service treatment records document in-service sacral spasms and post service treatment records dated as early as 1982 reflect ongoing complaints and treatment related to low back pain and spasms.  Additional post service VA treatment records dated as early as 2003, prior to the Veteran initially filing a claim for service connection for a back disorder, noted a history of an in-service back injury.  Also, the VA examiner also appeared to ignore evidence showing that the Veteran had a current low back disorder and that it was related to the claimed in-service back injury.  

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a lumbar spine disorder is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material having been received, the claim of service connection for a lumbar spine disorder is reopened. 

Service connection for a lumbar spine disorder is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


